Citation Nr: 1402439	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  07-30 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a lumbar strain through June 15, 2010, and in excess of 40 percent since then.

2.  Entitlement to an initial evaluation in excess of 10 percent for spondylosis C3-4 and C4-5 (cervical neck strain) through June 15, 2010, and in excess of 20 percent since then.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to March 2006.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was provided a Travel Board hearing in November 2009.  A transcript of the testimony offered at this hearing has been associated with the record. 

In a September 2010 rating decision, the RO effectuated the grant of staged ratings, as reflected on the cover page of this decision.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This matter was last before the Board in February 2012 at which time it was remanded for further development.  That development has been completed.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Veterans Law Judge who conducted the November 2009 hearing is no longer employed by the Board.  The Veteran was offered an opportunity to testify at another hearing with a Veterans Law Judge who would decide his appeal, but he declined.  See December 18,  2013 response from Veteran.  

The issue of entitlement to service connection for occipital neuralgia (headaches), to include as secondary to service-connected disability of the cervical spine, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Prior to October 23, 2009, the Veteran's service-connected disability of the lumbar spine did not manifest by incapacitating episodes, forward flexion of the thoracolumbar spine to less than 60 degrees, combined range of motion to 120 degrees or less, abnormal gait or muscle spasm resulting in abnormal contour or ankylosis 

2.  From October 23, 3009, the Veteran's service-connected disability of the lumbar spine manifested by flexion of the thoracolumbar spine to 30 degrees or less, but not by ankylosis. 

3.  Neurological impairment of the right lower extremity associated with the service-connected lumbar spine disability is manifested by no more than mild incomplete paralysis of the sciatic nerve.

4.  Prior to June 26, 2007, the Veteran's service-connected disability of the cervical spine did not manifest by forward flexion of less than 45 degrees, by combined range of motion 170 degrees or less, muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour, ankylosis, or any associated neurologic abnormalities.

5.  From June 26, 2007, the service-connected cervical spine disability manifested by muscle spasm severe enough to result in abnormal spinal contour, but not by  forward flexion of the cervical spine to 15 degrees or less, ankylosis, incapacitating episodes or neurological manifestations



CONCLUSIONS OF LAW

1.  Prior to October 23, 2009, the criteria for an evaluation in excess of 10 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235-5243 (2013).

2.  From October 23, 2009, the criteria for an evaluation of 40 percent, but no greater, for lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235-5243 (2013).

3.  The criteria for a separate evaluation of 10 percent, but no greater, for right leg radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 5242-8520 (2013).

4.  Prior to June 26, 2007, the criteria for an evaluation in excess of 10 percent for C3-4 and C4-5 (cervical neck strain) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235-5243 (2013).

5.  From June 26, 2007, the criteria for a 20 percent evaluation, but no greater, for C3-4 and C4-5 (cervical neck strain), have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235-5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a case such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran has not alleged any prejudice; thus, that burden has not been met in this case.

Nevertheless, the Board notes that VA has fully complied with the notice provisions of 38 U.S.C.A. § 5103(a).  In a letter dated in June 2006, the Veteran was advised of how to substantiate his claims for service connection, his and VA's respective duties in developing the claim, and as to the disability rating and effective date elements of his claims.

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the severity of his disabilities of the spine, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims (hereinafter 'the Court'') has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided. 38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:  A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1):  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

Under Diagnostic Code 5237 the Veteran's disability is evaluated under the following General Rating Formula for Diseases and Injuries of the Spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of t he cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

As this case involves the appeal from an initial grant of service connection, the regulations providing for an effective date up to 1 year prior in the case of a claim for increased compensation of an already service-connected disability are not for application.  38 C.F.R. § 3.400(o)(2); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Facts

By way of background, the Board notes an October 2005 record from Florida Neurosurgical Associates.  The record documents a history of neck injury in service stemming from a fall down a flight of stairs.  The Veteran complained of neck pain, as well as a tingling sensation at the arms, under the elbow bilaterally, and at the base of the palms.  He  denied any motor weakness.  EMG nerve conduction study conducted a year prior was noted as normal per report.  Cervicalgia with mild cervical spondylosis, especially at C3/4 was assessed.  Possible facet syndrome was also assessed, as were headaches (possible tension) and "possible occipital neuralgia."  

As noted above, the Veteran served on active duty until March 2006.  He filed his claims for service connection in April 2006.  

In September 2006, he was afforded a VA examination.  With respect to the cervical spine, it was noted that the Veteran had been suffering from facet syndrome of the neck.  He complained of constant pain, as well as stiffness when bending.  He characterized the pain as crushing, squeezing, aching and oppressing in nature.  He related a pain level of 8/10 that could be elicited by physical activity and relieved by rest.  He was able to function at the time of pain with medication.  The current treatment was then Vicodin.  He denied incapacitation caused by the condition and the examiner remarked that the functional impairment was pain when turning the head.  

With respect to the low back, the Veteran also complained of constant pain, as well as stiffness when bending.  He characterized the pain as crushing and aching in nature, at a level of 8/10, elicited by physical activity and relieved by Lortab (medication).  At the time of pain he was able to function with medication.  He denied incapacitation, and the examiner remarked that the functional impairment of the condition was a hard time bending.  
Examination noted that the Veteran was well-developed, well-nourished and in no acute distress.  Posture and gait were within normal limits.  He did not require an assistive device for ambulation.  

Examination of the cervical spine showed no evidence of radiation pain on movement and no evidence of muscle spasm or tenderness.  There was no ankylosis.  Flexion was to 45 degrees, with pain beginning at this point.  Extension was also to 45 degrees, with pain beginning at this point.  Bilateral lateral flexion was to 45 degrees each way, with pain beginning at this point, bilaterally.  Bilateral rotation was to 80 degrees each way, with pain starting at this point, bilaterally.  Pain was noted as the major functional impact, and although it was noted to produce additional limitation of motion after repetitive use, none was documented.  X-rays showed joint space narrowing at C4-C5.  The examiner assessed cervical strain.

Examination of the thoracolumbar spine showed no evidence of radiating pain on movement.  Muscle spasm was absent and no tenderness was noted.  Straight leg raising was positive on the left and right.  There was no ankylosis.  Flexion was to 90 degrees, with pain beginning at this point.  Extension was to 30 degrees, with pain starting at this point.  Bilateral lateral flexion was to 30 degrees each way, with pain occurring at this point, bilaterally.  Bilateral rotation was to 30 degrees each way, with pain occurring at this point.  Pain was noted as the major functional impact and although it was noted to produce additional limitation of motion after repetitive use, none was documented.  X-ray findings were within normal limits.  The examiner assessed lumbar strain. 

Of record is a May 2007 statement from the Veteran.  With respect to his cervical spine disability, "facet syndrome, spondylosis, compression degeneration of C-3-C-4 & C-5" he noted that he had been treated with radiofrequency rhizotomy from late 2005 through March 2006 while in service.  With respect to the low back problem, he complained of shooting pain around his belt line and that the most pain was generated on the right side where he had shooting pain into his right buttock.

On June 26, 2007, the Veteran received another VA (QTC) examination of the cervical spine.  At this time, a history of continued pain, stiffness and weakness was noted, as was treatment with epidurals and radiofrequency rhizotomies.  Also noted was a history of occipital type headaches, occurring 3 to 4 times per week and which lasted 3 to 4 hours.  Flexion was to 45 degrees.  Extension was to 45 degrees.  Right lateral flexion was to 20 degrees.  Left lateral flexion was to 25 degrees.  Right rotation was to 60 degrees.  Left rotation was to 70 degrees.  All of these goniometrics were taken with pain at these points and there was no additional limitation following repetitive use.  Examination showed muscle spasm and tenderness bilaterally, and radiation of pain on motion was absent.  Inspection of the spine showed that the position of the head, symmetry in appearance, and symmetry of spinal motion appeared to be within normal limits, although there appeared to be a slight loss of cervical curvature.  

Of record is an October 2007 statement (Substantive Appeal) from the Veteran.  In the statement, he related that at the time of his examination he was taking medications for his conditions and that his range of motion was dependent on his pain level.  He therefore asserted that the examination reports were not representative of the severity of his conditions.  He also asserted that "facet syndrome" could not be evaluated by range of motion and requested further evaluation.  

Of record are VA physical therapy notes dated in October and November 2008.  The October 2008 note documents that the Veteran was "a little better."  The November 2008 note notes that the Veteran's back was getting better with less pain down his leg.  

An October 2009 VA emergency room nurse note documents a complaint of low back pain, stemming from a workplace injury.  The Veteran complained of pain that was then radiating to the legs.  He described pain at a level of 8/10.  Strength was intact and 5/5 in all extremities.  The back was not tender to palpation.  Straight leg raise testing was positive.  Crossed leg raise test was negative.  Sensation and motor function was 5/5 in both lower extremities.  The Veteran was given morphine and Toradol with some pain relief.

A VA physical therapy consultation note dated October 23, 2009, notes a complaint of an acute exacerbation of low back pain and that the Veteran was to undergo a MRI.  He complained of pain and decreased range of motion, with pain at a level of 8/10 and in the right S1 distribution, as well as cramping of the gastrocnemius.  Right straight leg raising was positive at 20 degrees, and left straight leg raising was positive at 60 degrees.  Flexion was to 25 percent of normal (23 degrees).  Extension was to 25 percent of normal (8 degrees).  Bilateral lateral flexion was 25 percent of normal each way (8 degrees).  Bilateral rotation was also 25 percent of normal (8 degrees).  The Veteran walked with an antalgic gait, favoring the right leg.  Muscle strength in the right lower extremity was 3-/5 and 4/5 in the left lower extremity.

Contained within the claims file is an October 30, 2009 MRI report relating to the low back and a complaint of low back pain radiating into the right hip and leg.  It notes an impression of herniated disc on the right at L5-S1 with pressure on the nerve roots and narrowing of the disc space with desiccation regarding degenerative disc disease.  

In November 2009, the Veteran testified before the Board.  At this time, he related that the VA examinations did not adequately reflect the severity of his neck and low back conditions.  With respect to the cervical spine disability, he related a history of headaches and neck pain, as well as tingling in his hands.  He testified that he had loss of curvature in his cervical spine.  He explained that he had been diagnosed as having occipital neuralgia.  In regard to the low back, he complained of pain therein, as well as occasional sciatic pain shooting down his right leg all the way to his heel, particularly during flare-ups.  He also outlined a history of occasional numbness in his right buttock.  He related that he had been prescribed bed rest or had incapacitating episodes on 2 occasions since 2006, one such occasion occurring only 2 weeks prior to the hearing.  However, he explained that he declined bed rest as it would, in his experience, worsen his condition.  He testified that he took Lortab, Percocet and muscle relaxers on a daily basis for symptomatology of the neck and low back, but that this did not control the pain.  He explained that he had a pain level of 8/10 without medication, and a level of 5-6/10 with medication.  He noted that he served as a Navy Corpsman and was nearly qualified as an EMT and had significant experience in the medical field.  
An April 2009 primary care note documents a complaint of increased back pain after riding roller coasters and working on a car and bending over.  He complained of pain radiating down the right leg, but denied cauda equina syndrome.  He also complained of right leg numbness and tingling in the legs or arms.  He had a steady gait, good muscle tone and adequate range of motion of the extremities.  Straight leg raising was positive on the right.  He had good sensation and pain radiating into the back of the right thigh.  Chronic back pain with right side radiculopathy was assessed.  Neck pain was also assessed.  

A December 2009 VA primary care note documents that the Veteran's pain and sciatica had improved with physical therapy.  He no longer had sciatica, but still had chronic back and neck pain.  

On June 16, 2010, the Veteran was afforded another VA examination.  The examination report notes no history of bowel or bladder problems and he did not then complain of any numbness.  He complained of low back pain in the central low back radiation to the buttock where he felt "pressure" with radiation down his thigh to his calf.  His pain level with traction and medication was 5/10, and with activity, it would go to 8/10.  He reported that over the past year, his conditions were better than previous times, although he had flares that required him to miss about 1 day of work per month. 

Physical examination revealed that he was cooperative and did not amplify his symptoms.  He was able to get in and out of a chair without difficulty.  He had a normal gait, including heel and toe. 

Flexion of the thoracolumbar spine was to 40 degrees, with pain at this point.  Right lateral flexion of the thoracolumbar spine was to 15 degrees, with pain at this point.  Left lateral flexion of the thoracolumbar spine was to 25 degrees, with pain at this point.  Bilateral rotation of the thoracolumbar spine was to 30 degrees, with pain at this point on both sides.  Extension of the thoracolumbar spine was to 20 degrees, also with pain at this point.  Range of motion testing was performed times 3 in each plane.  Reflexes, motor strength and sensation in the upper and lower extremities were normal.  The spinal segment did exhibit spasm.   There was no change after repetitive testing. 

Examination of the neck showed that posture was normal.  Range of motion testing was performed times 3 in each plane.  Examination showed tenderness to palpation and spasm.  Forward flexion of the cervical spine was to 25 degrees, with pain at this point.  Extension was to 35 degrees, with pain at this point.  Bilateral rotation was to 35 degrees, with pain at this point in both directions.  Bilateral lateral flexion was to 20 degrees, with pain at this point in both directions.  There was no change after repetitive testing. 

X-rays of the lumbar spine showed five lumbar vertebrae with normal alignment.  There was straightening of lordosis.  The disc spaces were preserved. 

X-rays of the cervical spine showed some spurring in the lower level.  There was straightening of lordosis with obvious spasm.  

The examiner assessed chronic lumbar sprain with right-sided radiculopathy.  With respect to the cervical spine, the examiner assessed chronic cervical sprain with some sponydlosis.  In the comments section of the examination report, the examiner noted that the Veteran did have objective evidence of pain, but no neurologic abnormality.  He further remarked that the Veteran did not demonstrate weakened movement or excess fatigability and that range of motion metrics were obtained by goniometer.  He noted "incapacita[ion] as noted" over the past year, but did not note any bed rest prescribed by a physician.  An addendum to the opinion notes that the claims file was reviewed in July 2010 by the examiner that conducted the examination. 

A July 2010 VA administrative note documents continued neck and low back pain, as well as normal upper extremity nerve studies and normal neurologic examinations.  It was felt that there was no indication for epidural steroid injections or MRI.  Associated documentation regarding EMG documents normal results on such testing.  

An August 2010 VA administrative note documents that the Veteran then reported that he had done research regarding his neck indicating that he had an "upper cord lesion" that could be diagnosed with MRI.  At this time, he reported vague intermittent bilateral symptoms.  The note documents that a doctor advised him that this was unlikely.  

A September 2010 VA record documents a complaint of low back pain radiating into the right hip and right leg off and on for years.  It was noted that MRI showed a herniated disc to the right.  The Veteran was given a lumbar epidural steroid injection at this time.  

In October 2010, the Veteran submitted argument in regards to his claims.  In the first part of this argument, he largely took issue with the diagnoses rendered at the June 2010 VA examination and asserted that the diagnosis of his neck should be facet syndrome and that the diagnosis related to his back should be a herniated disc at L5-S1.  He also took issue with the examination to the extent that it did not involve a MRI and that the examination report erroneously noted he had a normal gait.  He also felt that the examination report misrepresented his answers.  

Shortly after the Veteran submitted written argument in October 2010, he submitted a private MRI report.  The report notes an indication of upper neck pain and radiculopathy, as well as findings of a cervical spine in satisfactory alignment.  It also documents findings of multilevel mild-to-moderate disc desiccation and narrowing, mild end plate degenerative changes from C2-3 through C6-7.  It disclose that the signal within the cervical cord was normal at all levels.  At the C4-5 and C5-6 levels, there was, inter alia, possible compression of the exiting left nerve roots.  

VA records dated in December 2010 document complaints of right posterior hip pain with no radicular symptoms.  The Veteran was given a steroid injection at this time.  

In March 2012, the Veteran was again afforded a VA examination of the cervical spine.  Examination resulted in an impression of cervical strain.  At this time, the Veteran reported flare-ups on a daily basis dependent on activity.  Flexion was to 35 degrees, with pain beginning at 30 degrees.  Extension was to 35 degrees, with pain beginning at 30 degrees.  Right lateral flexion was to 35 degrees, with pain beginning at 30 degrees.  Left lateral flexion was to 35 degrees, with pain beginning at 30 degrees.  Right rotation was to 60 degrees, with pain beginning at 50 degrees.  Left rotation was to 60 degrees, with pain beginning at 50 degrees.  The Veteran was able to do repetitive testing times 3.  Following repetitive testing, he had no additional limitation of motion.  The cervical spine exhibited localized tenderness or pain to palpation, but the Veteran did not have guarding or muscle spasm of the cervical spine.  Muscle strength testing was 5/5 in all spheres, and there was no muscle atrophy.  Reflexes were 2+ (normal) throughout.  Sensory examination was normal and there was no radicular pain or any other signs or symptoms due to radiculopathy.  He had no other neurologic abnormalities.  Intervertebral disc syndrome was ruled out.  

In March 2012, the Veteran was also afforded a VA examination of the lumbar spine.  Examination resulted in an assessment of lumbosacral spine strain.  At this time, the Veteran reported flare-ups on a weekly basis depending on activity.  Flexion was to 70 degrees, with pain at 65 degrees.  Extension was to 30 degrees or greater, with pain at 30 degrees or greater.  Right lateral flexion was to 25 degrees, with pain beginning at 20 degrees.  Left lateral flexion was to 30 degrees or greater, with pain beginning at 25 degrees.  Right rotation was to 25 degrees, with pain at 20 degrees.  Left rotation was to 30 degrees or greater, with pain beginning at 25 degrees.  Following repetitive testing, he had no additional limitation of motion.  The thoracolumbar spine exhibited localized tenderness or pain to palpation, but the Veteran did not have guarding or muscle spasm of the thoracolumbar spine.   Muscle strength testing was 5/5 in all spheres, and there was no muscle atrophy.  Reflexes were 2+ throughout.  Sensory examination was normal and there was no radicular pain or any other signs or symptoms due to radiculopathy.  He had no other neurologic abnormalities.  Intervertebral disc syndrome was ruled out.  Straight leg raise testing was negative.  

Analysis: Lumbar Spine

As a preliminary matter, as discussed above, ratings for spine disabilities are generated pursuant to the General Formula or to the criteria specific to intervertebral disc syndrome (IDS).  IDS occurs when the central portion of one or more intervertebral discs, cartilages that separate the spinal vertebrae, protrude or rupture through the outer fibrous part of the disc and compress or irritate the adjacent nerve root. 62 Fed. Reg. 8204 (February 24, 1997).  In this case, IDS has not been specifically assessed, although a herniated disc in this spinal segment has been noted and radiculopathy assessed.  Regardless, the criteria for IDS require the presence of incapacitating episodes, which are defined by regulation as requiring bed rest prescribed by a physician.  See 38 U.S.C.A. § 4.71a, Diagnostic Code 5243, Note (1).  A review of the record, including the VA examination reports, fails to disclose that the Veteran has ever been prescribed bed rest by a physician and treatment by a physician, notwithstanding his assertions that he had been advised in this manner by a physician.  Accordingly, an increased evaluation cannot be substantiated under the criteria for IDS.  Fenderson, supra.

Initially, the Board will address whether, prior to June 15, 2010, whether an evaluation in excess of 10 percent is warranted for the orthopedic manifestations of the Veteran's low back disability.  For the reasons discussed below, the Board finds, that as of October 23, 2009, an evaluation of 40 percent is warranted.  

Notably, the above-outlined October 23, 2009, VA physical therapy consultation note documents flexion to 25 percent of normal, or to about 25 degrees.  This meets the criteria for a 40 percent evaluation.  However, prior thereto, an evaluation of 20 percent is not warranted.  Fenderson, supra.

In order to attain such a 20 percent evaluation, flexion of the thoracolumbar spine must measure greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of this segment must measure not greater than 120 degrees.  Also, such an evaluation is warranted for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The evidence of record dated prior to October 23, 2009, particularly the September 2006 VA examination report, shows flexion to 90 degrees and a combined range of motion of 240 degrees, well in excess of 120 degrees, with consideration of pain.  See DeLuca, supra.  The evidence likewise, does not disclose muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, despite the Veteran's assertions that his gait was altered.  Saliently, despite the Veteran's assertions, no clinical findings document any altered gait or abnormal spinal contour, and the Board finds the clinical reports more probative than the Veteran's subjective lay assertions.  It is not until the June 2010 VA examination that straightening of lordosis is noted.  Accordingly, an evaluation of 20 percent is not warranted prior to October 23, 2009.  

Likewise, the Board does not find that evaluations of 40, 50 or 100 percent are warranted prior to October 23, 2009.  Ankylosis of the lumbar spine has never been assessed and it is not until the October 23, 2009, physical therapy note that flexion of the lumbar spine to 30 degrees or less is shown.  Thus, absent any such clinical findings, evaluations of 40, 50 or 100 percent are not warranted prior to October 23, 2009.  

From October 23, 2009, in order to attain an evaluation in excess of 40 percent, the evidence must indicate ankylosis.  As outlined above, ankylosis of the thoracolumbar spine has never been shown.  Thus, from October 23, 2009, an evaluation in excess of 40 percent is not warranted.  

The Veteran's service-connected disability is characterized as including right leg radiculopathy and MRI has shown nerve involvement on this side due to a herniated disc.  The Board finds that the neurological impairment warrants a separate compensable evaluation.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve. Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The Board finds that the evidence supports assignment of a 10 percent evaluation, but no more, for the neurological impairment of the right lower extremity.   Throughout the course of the appeal, the Veteran has presented with subjective complaints of radicular pain in the right lower extremity.  Moreover, MRI has conformed neurological involvement on this side.  Straight leg raise testing has also indicated such manifestations.  The Board associates findings such as these as wholly sensory, with "mild" incomplete paralysis of the sciatic nerve, rather than "moderate."  The evidence does not show objective evidence of atrophy, or consistent loss of muscle strength or abnormal reflexes.  Indeed, the October 2009 record is the only evidence of slightly less than normal strength and reflexes.  This cannot be viewed in isolation of the rest of the evidence.  Thus, the Board finds that a rating greater than 10 percent for the right sided radiculopathy is not warranted.  

The Board further finds that no rating is appropriate for left sided radiculopathy.  Although the Veteran has on occasion referred to bilateral pain in his legs, the objective evidence confirms only right sided radiculopathy.  To the extent that he had a positive straight leg raise on the left in October 2009, the Board does not find that it warrants a greater evaluation.  Other than this isolated note, the remaining evidence does not document any impairment of the left extremity.  The Board finds, therefore, that this note constitutes an acute flare up of the disability and is not reflective of the Veteran's typical disability picture.  See Voerth v. West, 13 Vet. App. 117 (1999) (a short flare up that does not impact employment does not require a staged rating).  

In closing, the Board acknowledges the Veteran's contentions that VA examinations are not representative of his condition due to his taking pain medications.  If the regulatory rating criteria are met, the Board cannot deny a rating based on factors outside the rating criteria.  Otero-Castro v. Principi, 16 Vet. App. 375, 382 (2002).  This includes the ameliorating effects of medication.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board, in assigning a disability rating, may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria).  However, in evaluating the present disability, the Board has not considered any such effects, but rather the objective evidence outlined above and not any ameliorative effects of any medications.  Moreover, absent the Veteran abstaining from using any such medication during examinations, it is impossible for the Board to address these contentions.  

Analysis: Cervical Spine

As a preliminary matter, as discussed above, ratings for spine disabilities are generated pursuant to the General Formula or to the criteria specific to intervertebral disc syndrome (IDS).  IDS occurs when the central portion of one or more intervertebral discs, cartilages that separate the spinal vertebrae, protrude or rupture through the outer fibrous part of the disc and compress or irritate the adjacent nerve root. 62 Fed. Reg. 8204 (February 24, 1997).  In this case, IDS has not been specifically assessed, although a herniated disc in this spinal segment has been noted and radiculopathy assessed.  Regardless, the criteria for IDS require the presence of incapacitating episodes, which are defined by regulation as requiring bed rest prescribed by a physician.  See 38 U.S.C.A. § 4.71a, Diagnostic Code 5243, Note (1).  A review of the record, including the VA examination reports, fails to disclose that the Veteran has ever been prescribed bed rest by a physician and treatment by a physician, notwithstanding his assertions that he had been advised in this manner by a physician.  Accordingly, an increased evaluation cannot be substantiated under the criteria for IDS.  

In order to attain an evaluation in excess of 10 percent prior to June 10, 2010, the evidence must indicate forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees, combined range of motion of the cervical spine not greater than 170 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  In this regard, the Board notes that upon VA examination on June 26, 2007, the Veteran's cervical spine exhibited muscle spasm and tenderness, with a slight loss of cervical curvature, which substantiates a finding of muscle spasm severe enough to result in an abnormal spinal contour and thus a 20 percent evaluation as of this date.  However, prior thereto, no such findings are indicated by the record.  See, e.g., September 2006 VA examination report noting no muscle spasm.  Moreover, prior to this date, the evidence did not show flexion limited to less than 30 degrees, but greater than 15 degrees, or the combined range of motion of this spinal segment not greater than 170 degrees.  See September 2006 VA examination report showing flexion of the cervical spine to 45 degrees with a combined range of motion of 340 degrees.  Thus, as of June 26, 2007, it is factually ascertainable that the cervical spine disability manifested by guarding severe enough to result in abnormal spinal contour, and a 20 percent evaluation is warranted as of this date.    

Prior to June 26, 2007, as well as thereafter, in order to substantiate an evaluation in excess of 20 percent, the evidence must indicate flexion of the cervical spine to 15 degrees or less or ankylosis.  Ankylosis has not been demonstrated, as the Veteran has retained range of motion in all planes of his cervical spine throughout this period.  Flexion of the cervical spine has never been limited to 15 degrees or less, but at most to approximately 25 degrees.  Thus, at no time is an evaluation in excess of 20 percent warranted.  

In regard to the cervical spine, the Board has also considered whether any separate evaluations are warranted for associated neurological manifestations.  The Board acknowledges that the Veteran has complained of symptoms in his arms and hands, as well as the October 2010 MRI noting "possible" compression of the exiting left nerve roots.  However, neurologic testing has been normal and radiculopathy of the cervical spine has not been assessed.  The Veteran's subjective complaints and the MRI report noting "possible" compression of the nerve roots are thus outweighed by the remaining objective evidence.  Indeed, the MRI alone noting only possible compression cannot serve to bring the evidence to equipoise.  Gilbert, supra.  Thus, no separate evaluation is warranted for neurologic manifestations of the Veteran's cervical spine disability at any point during the applicable period.    

In closing, the Board acknowledges the Veteran's contentions that VA examinations are not representative of his condition due to his taking pain medications.  If the regulatory rating criteria are met, the Board cannot deny a rating based on factors outside the rating criteria.  Otero-Castro v. Principi, 16 Vet. App. 375, 382 (2002).  This includes the ameliorating effects of medication.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board, in assigning a disability rating, may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria).  However, in evaluating the present disability, the Board has not considered any such effects, but rather the objective evidence outlined above and not any ameliorative effects of any medications.  Moreover, absent the Veteran abstaining from using any such medication during examinations, it is impossible for the Board to address these contentions.  

Extraschedular Consideration

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected spine disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's conditions with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria specifically contemplate the Veteran's symptomatology, as well as the resulting economic impairment.  In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment over and above that which is contemplated in the assigned evaluations.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 10 percent prior to October 23, 2009, for a lumbar strain is denied.  

Entitlement to an evaluation 20 percent, but no greater, for a lumbar strain is granted effective October 23, 2009.

Entitlement to a separate 10 percent evaluation, but no greater, for right leg radiculopathy is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 10 percent prior to June 26, 2007, for spondylosis C3-4 and C4-5 (cervical neck strain) is denied.  

Entitlement to an evaluation of 20 percent, but no greater, is granted effective June 26, 2007, for spondylosis C3-4 and C4-5 (cervical neck strain).



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


